Order affirmed upon the opinion at the Appellate Term; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld and Bergan. Judges Van Voorhis, Burke and Scileppi dissent and vote to reverse and to reinstate the conviction of defendants upon the ground that the word “ intrude ” under section 2036 of the Penal Law includes remaining upon the premises after having been ordered lawfully to vacate (People v. Stevens, 109 N. Y. 159; 1 Restatement, Torts, § 77, subd. [b] ; § 158; Prosser, Torts [1st ed.], p. 89).